Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 9:18-80106-CIV-Middlebrooks/Brannon

   GLOBAL DIGITAL SOLUTIONS, INC.,

          Plaintiff,

   v.

   GRUPO RONTAN ELECTRO METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN.

         Defendants.
   ______________________________________________/

               RESPONSE AND OBJECTIONS OF DEFENDANTS TO PLAINTIFF’S
                  PROPOSED FINAL JUDGMENT WITH FINDINGS OF FACT
                             AND CONCLUSIONS OF LAW

          Defendants, GRUPO RONTAN ELECTRO METALURGICA, S.A. (“Rontan”), JOAO

   ALBERTO BOLZAN, and JOSE CARLOS BOLZAN, respond and object to Plaintiff’s

   [Proposed] Findings of Fact and Conclusions of Law (“Proposed Final Judgment”) [DE 267-1]

   pursuant to this Court’s Orders [DE 261 and 266], and state:

                                             Numbers 1-3

          1.      No objection.

                                            Numbers 4-19

          2.      Paragraphs 4 through 19 of the Proposed Final Judgment contain the

   “Background” of the case, as well as events leadings up to the hearing on damages. All of the

   matters discussed in these paragraphs contain factual matters that occurred outside of the hearing

   on damages and there was no testimony or evidence presented regarding the Background of the

   case. There was no record evidence presented by Plaintiff during the trial on damages to support
Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 2 of 9




   the Background information contained in paragraphs 4 through 19 and therefore the inclusion of

   the information is inappropriate.    Findings of fact contained in a final judgment must be

   supported by record evidence. E.g. Thelma C. Raley, Inc. v. Kleepe, 867 F.2d 1326, 1328 (11th

   Cir. 1989).

                                            Numbers 20-32

          3.      No objection.

                                              Number 33

          4.      Plaintiff presented the testimony of Mr. Tedesco and is attempting to confuse the

   matter before the Court by focusing on the Rontan judicial re-organization. Plaintiff had Mr.

   Tedesco testify that that re-organization would not cause the taxes to be forgiven, reduced,

   extinguished, waived or otherwise foreclosed.      However, Mr. Tedesco testified as to other

   proceedings which could in fact limit the tax debt, such as challenging it in an administrative or

   judicial proceeding. Mr. Tedesco testified that if the tax payor prevails in the proceedings then

   the tax or fine could be reduced or determined not to be owed at all. [Tr. 110:11 - 112:15].

   Defendants want to clarify that even though the judicial re-organization may not be able to

   reduce or eliminate the taxes and fines which are owed, the taxes and fines can be challenged and

   could be lowered or eliminated through administrative and judicial proceedings.

                                              Number 34

          5.      No objection.

                                              Number 35

          6.      Once again, Plaintiff is attempting to imply to the Court that the taxes and fines

   could not, or would not, be reduced because Mr. Tedesco is unaware of any amounts in excess of

   R$150 million being reduced. Mr. Tedesco’s testimony is strictly speculative and he did not
Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 3 of 9




   testify he did research to determine how many times taxes have been reduced or discounted

   when the debt was in excess of R$150 million. Instead, as Plaintiff sets forth in the paragraph,

   Mr. Tedesco testified that he was unaware of discounts being given but that an exceptional

   discount could be given to Rontan. Mr. Tedesco was not qualified or accepted by the Court as an

   expert and Mr. Tedesco did not testify as to any reduction or discount that was denied to Rontan.

   Mr. Tedesco had no personal knowledge as to whether or not the taxes and fines were challenged

   or reduced. [Tr. 109:19-23].

                                               Number 36

          7.      Plaintiff’s statement, set forth in paragraph 36, as to Mr. Tedesco stating that once

   the fine is assessed the tax authorities have no discretion to waive it is misleading. While the tax

   authorities cannot “waive” the fine, the administrative proceedings provide the tax payor with an

   option to challenge the fines and Mr. Tedesco testified that upon the administrative proceeding

   being concluded, there could be a discount to the tax payor at that time. [Tr. 117:23 – 119:4].

                                             Number 37-38

          8.      No objection.

                                               Number 39

          9.      Plaintiff attempts to have the Court believe that Mr. Tedesco’s report is accurate,

   but Mr. Tedesco testified that while the tax infractions are at the administrative level they are

   classified. [Tr. 108:25 – 109:18]. Mr. Tedesco’s testimony regarding his public record search

   cannot be taken as accurate as he was unaware of the outcome of the cases, he could only

   determine the number of proceedings and most of the time he was able to determine if there was

   a challenge to the amount levied. [Tr. 108:25 – 109:18]. Mr. Tedesco’s testimony is unreliable

   as to the amounts owed in taxes because if Rontan is successful in challenging the amounts owed
Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 4 of 9




   there could be no taxes or fines owed, and Mr. Tedesco could not determine the status or

   outcome of any of the cases.

                                               Number 40

          10.     The amounts set forth as alleged taxes and/or fines owed by Rontan have not been

   paid because, as Juan Carlos Bolzan testified to, the taxes and fines are being challenged. [Tr.

   86:13 – 87:1]. If Rontan prevails on the challenge to the amounts accessed the debts will not

   have to be paid.

                                             Number 41-44

          11.     No objection.

                                               Number 45

          12.     Defendants object to any incidental damages being awarded to Plaintiff under two

   separate and distinct theories, both of which are set forth in the proposed Final Judgment filed by

   Defendants in paragraphs 9-12. [DE 263].          The SPA contains a clause titled “SPECIFIC

   CONDITIONS PRIOR TO CLOSING”, which is contained in section 3 of the SPA. This

   section sets forth numerous conditions precedent to closing the transaction between the parties.

   Section 3.1 states, “[t]he specific conditions to be satisfied prior to the Closing Date, in addition

   to the other conditions herein are as follows”, with the remainder of the section setting forth

   certain conditions to be met prior to closing. There was testimony that Rontan was in violation

   of the conditions precedent contained in Section 3.1.4 and Section 3.1.7. Section 3.1.11 permits

   the satisfactory completion in Plaintiff’s sole discretion of its due diligence review investigation

   of Rontan and its business. Section 4 of the SPA is titled “CLOSING”, with Section 4.1 setting

   forth, “[s]ubject to satisfaction or waiver of the conditions precedent provided in Section 3 of this

   Agreement, the closing of this Agreement shall take place within ten business days from the date
Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 5 of 9




   of the issuance of the opinion of Kopelowitz Ostrow…or such other place agreed to in writing by

   the Parties.” Due to Plaintiff making the election of specific performance as its remedy, it is

   bound to close pursuant to the terms of the SPA. The SPA requires Plaintiff to either waive a

   breach of Section 3 of the SPA or terminate the SPA, if Rontan does not satisfy the conditions

   precedent in Section 3. Rontan did not satisfy the conditions precedent of Section 3 of the SPA

   so Plaintiff must elect to either waive the non-conformity or terminate the SPA. By Plaintiff

   electing to move forward with the closing, it is bound by the SPA and is not entitled to incidental

   damages. All of the terms within the SPA which were allegedly breached, including Sections

   5.12 and 5.13 are contained within Section 3 of the SPA (3.1.4, 3.1.7, 3.1.11) and would have to

   be waived pursuant to the conditions precedent in the SPA.

          13.     Additionally, the incidental damages were not proven with reasonable certainty,

   as more fully described below, and without the damages being proven with reasonable certainty,

   this Court cannot award incidental damages to Plaintiff.

                                              Number 46

          14.     Defendants have no objection to the exchanges rate, but would object to any

   incidental damages being awarded to Plaintiff for the reasons set forth herein.

                                            Numbers 47-48

          15.     The compensatory damages testified by Mr. Crow were also not proven with

   reasonable certainty.   Mr. Crow admitted that the additional income numbers used in his

   calculations for 2018, 2019 and 2020 were projections and not actual income numbers. [Tr. 62:

   15-20]. Mr. Crow’s benefit of the bargain damages number is speculative and was not proven

   with reasonable certainty.
Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 6 of 9




   CONCLUSIONS OF LAW

                                                Numbers 1-2

          16.     No objection.

                                                 Number 3

          17.     Plaintiff wants to put the onus on Defendants for it not being able to meet its

   burden to prove damages with a reasonable certainty because it knows that by failing to prove

   damages with reasonable certainty it is not entitled to recovery. Plaintiff has the burden of

   setting forth evidence to show within reasonable certainty that the Plaintiff suffered damages and

   that the damages flowed as the natural and proximate result of Defendant’s wrongful conduct.

   Aldon Industries, Inc. v. Don Myers & Associates, Inc., 517 F.2d 188, 191 (5th Cir 1975). The

   amount of damages must be capable of proof to a reasonable certainty and not left to speculation

   or conjecture. Id. There is the exception, which is set forth by Plaintiff, but Plaintiff failed to

   prove what information Defendants had in their possession which would have permitted Plaintiff

   to calculate the alleged damages properly.

                                                Numbers 4-8

          18.     It appears Plaintiff is attempting to raise the argument that the Court allowed

   improper testimony during the hearing on issues that were subject to discovery orders. Yet,

   Plaintiff does not specify any improper testimony the Court considered or set forth how it was

   improper in any way. Therefore, paragraphs 4 through 8 appear to be irrelevant to the argument.

                                             Numbers 9-11

          19.     Mr. Crow may have relied on information normally used by experts, but the

   information was insufficient to reach the conclusion on damages, both incidental and benefit of

   the bargain. As to the incidental damages, Mr. Crow testified the taxes Rontan were subject to
Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 7 of 9




   were only taxes Rontan was “at risk” of being taxed on, not what the actual taxes were. Mr.

   Crow testified that he did not know whether the IPA fines or the IPI fines were estimates of what

   Rontan was at risk of being fined for, and he had no personal knowledge of whether the fines

   were actually levied on Rontan. [Tr. 49:10-24]. If no fines were actually levied against Rontan

   than then it would not have increased Rontan’s tax exposure. [Tr. 16-20]. Mr. Crow had no

   knowledge of whether the statute of limitations had run on the taxes and fines or if there was

   tolling of the arrangement in place either. [Tr. 52:11-25]. Mr. Crow also did not know the

   outcome of the tax dispute that Rontan was involved in, which could affect the amount of

   taxes/fines owed. [Tr. 53:4-6]. Without Mr. Crow knowing whether the fines were levied,

   whether the statute of limitations had run on some past due taxes/fines, if there was a tolling

   agreement in place, and what the tax disputes relate to or what the outcomes will be, his

   calculation of incidental damages was nothing more than speculation and conjecture.          Mr.

   Crow’s calculation of incidental damages is therefore unreliable and should not be considered by

   the Court.

          20.     In addition, the benefit of the bargain damages was also not proven with

   reasonable certainty. Mr. Crow testified he had to project the additional income numbers used in

   his calculations for 2018, 2019 and 2020 and did not use actual income numbers. [Tr. 62: 15-

   20]. Without using the actual numbers for those years, Plaintiff failed to meet its burden to

   prove the benefit of the bargain damages with reasonable certainty.

                                             Number 12

          21.     Defendants have no objection to Plaintiff electing the remedy of specific

   performance.   However, Defendants object to the implication made in the footnote where

   Plaintiff sets forth it may pursue benefit of the bargain damages if specific performance was
Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 8 of 9




   elected erroneously because it is not supported by facts or law. As Plaintiff set forth in the

   Proposed Final Judgment, it has elected the remedy of specific performance. The SPA in this

   matter does not permit Plaintiff to obtain incidental damages with specific performance because

   of Section 3 of the SPA requiring Defendants to satisfy the conditions, which did not happen, or

   Plaintiff waive them, prior to closing. If the Court finds the SPA does not permit the incidental

   damages, Plaintiff appears to be hedging so it has the option to switch its election to the benefit

   of the bargain damages. Defendants would set forth that now that Plaintiff has elected the

   remedy of specific performance, whether it is entitled to incidental damages or not, it is now

   bound by its choice.

                                                 Number 13

           22.     Defendants do not object to the statement made within paragraph 13, but the

   setoff is only appropriate if damages are awarded. With the election of specific performance as

   the remedy, Plaintiff it is not entitled to a setoff as it is not entitled to incidental damages.



                                               Numbers 14-20

           23.     No objection.

   FINAL JUDGMENT

           24.     For the unnumbered paragraphs under the section titled Final Judgment,

   Defendants set forth the following. (a) no objection; (b-g) as set forth above, Plaintiff has the

   right to elect specific performance, which it has, but does not have the right to damages with the

   remedy of specific performance due to the conditions precedent in the SPA. There is no

   entitlement to a setoff for any of the claims made by Plaintiff and Plaintiff is obligated to pay the

   full purchase price pursuant to the SPA at closing; and (h) no objection.
Case 9:18-cv-80106-DMM Document 269 Entered on FLSD Docket 01/04/2021 Page 9 of 9




   Dated this 4th day of January, 2021.


                                                      Reifkind, Thompson & Rudzinski, LLP
                                                      Attorneys for Defendants
                                                      3333 W. Commercial Blvd., Suite 200B
                                                      Fort Lauderdale, FL 33309
                                                      Tel: (954) 370-5152
                                                      Fax: (954) 370-1992
                                                      Email: bgottlieb@rtrlaw.com
                                                              msued@rtrlaw.com

                                                      By:_/s/ Brian D. Gottlieb ____________
                                                             BRIAN D. GOTTLIEB, ESQ.
                                                             F.B.N. 0015302




                                   CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that on this 4th day of January, 2021, I electronically filed the

   foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

   document is being served this day on Plaintiff’s counsel of record, Carlos Sires, Esq. –

   csires@bsfllp.com and William Isaacson, Esq. – wisaacson@bsfllp.com, either via transmission

   of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for

   those counsel or parties who are not authorized to receive electronically Noticed of Electronic

   Filing.



                                               By: __/s/ Brian D. Gottlieb_______________
                                                      Brian D. Gottlieb, Esq.
                                                      Florida Bar No. 0015302
